Case 7:20-cv-08838-CS Document 23 Filed 04/07/21 Page 1 of 2

“ UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Shed ieee een an aan nae nN ee ee eee x
WINDWARD BORA LLC, 20-cv-08838-CS
Plaintiff,
ORDER TO SHOW
-against- CAUSE FOR A
DEFAULT JUDGMENT
» GEORGE BOYLE; JANINE BOYLE, OF FORECLOSURE
Defendant(s). AND SALE
ieee ee rece ncaa aoe tae ieee X

SEIBEL, U.S.D.I.:

 

Upon the annexed supporting Affirmation of Alan H. Weinreb, Esq., dated April 5, 2021,
and upon consideration of Plaintiff's request for Entry of Judgment by Default, it is hereby
in a telephonic Procee ce,
ORDERED, that the Defendants show cavae Detore the Honorable Judge Cathy Seibel, in&
; Opas street, ite Plains, on
Mas \ ) , 2021 at ‘i of ) o’clock, or as soon thereafter as counsel may be
heard, why an order should not be issued entering a judgment of foreclosure and sale on behalf of
Plaintiff against Defendants George Boyle and Janine Boyle for failure to answer or otherwise

move with respect to the Complaint herein;

ORDERED, that objections to the relief requested herein or answering papers, if any, shall

£, df with the Gur}

= oe uf ef . Me +
eel we 1 by the day of Me , 2021; and it

is further;

     
 

ORDERED, that service of a copy of this Order and supporting papers made upon
Defendants at the address each party was served with the Summons and Complaint by Federal

Express on or before the \y* day of hoes | , 2021, and such service shall be deemed
1 v

good and sufficient service. |
Case 7:20-cv-08838-CS Document 23 Filed 04/07/21 Page 2 of 2

Dated: White Plains, New York

dyed £ ,2021

SO ORDERED:

(Mey detep

The Honorable Cathy Seibel, U.S.D.J.
